Citation Nr: 0606253	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for by bilateral hand 
pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for atropic eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2005, the Board remanded the issues of entitlement 
to service connection for atopic eczema, tinea pedis, and 
disabilities manifested by pain of the ankles, elbows and 
hands to the RO for further evidentiary development.  
Thereafter, the RO granted service connection for the 
veteran's bilateral elbow and ankle disabilities and tinea 
pedis.  The RO continued the denial of service connection for 
the veteran's atropic eczema and by bilateral hand pain.  
Thus, these issues remain on appeal.  


FINDINGS OF FACT

1.  The presence of bilateral hand pain is not objectively 
shown.  

2.  The presence of atropic eczema is not objectively shown.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection 
for bilateral hand pain, to include as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  The requirements for entitlement to service connection 
for atropic eczema, to include as due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in May 2002 and May 2003.  Although the RO did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
that would be pertinent and requested him to submit such 
evidence or to provide the information and any authorization 
necessary for VA to obtain the evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

All available evidence pertaining to the claims has been 
obtained and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate either of these claims, nor has either requested 
that the Board remand for further development this appeal 
that has been pending for several years.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims.  There is no indication 
that the ultimate decision of the RO on either of the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of the claims by the RO are 
minor and nonprejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Therefore, the Board will address the merits of the claims.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multi symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multi symptom illness include muscle pain 
and joint pain.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 
3.317.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Hand Pain

Service medical records show that the veteran was treated for 
a ligament strain of the left index finger and a laceration 
of the left hand but they do not show that he was found to 
have a chronic hand disorder.  The report of examination for 
discharge in May 1995 shows that the veteran's upper 
extremities were found to be normal on clinical evaluation. 

Although the post-service medical evidence of record shows 
that the veteran currently has complaints of hand pain, there 
is no post-service medical evidence showing that he has been 
found to have a disorder of either hand.  In addition, there 
are no objective indications of the presence of such a 
disorder.  While the veteran was noted to complain of right 
and left hand pain during examination in April 1998, he was 
found to have no right hand abnormalities.  No explanation of 
the etiology of his complaints of right and left hand pain 
was provided.  During examination in June 2005, the veteran 
was noted to have bilateral hand grip of 5 out of 5.  The 
right hand was within normal limits with the exception of 
some tenderness on palpation and the left hand was within 
normal limits.  Bilateral hand X-rays were within normal 
limits and no pathology of the hands was identified. 

As the evidence does not show objective indications of a 
chronic disorder of the right or left hand in or since 
service, service connection for a hand disability, to include 
as due to an undiagnosed illness, is not warranted.  


Atropic Eczema

With the exception of inservice treatment for tinea pedis, 
the veteran's service medical records are silent for any 
complaint, treatment or diagnosis of a skin disorder to 
include atropic eczema.  The report of examination for 
discharge in May 1995 shows that the veteran's skin was found 
to be normal on clinical evaluation. 

Although the post-service medical evidence of record shows 
that the veteran reported a history of atropic eczema during 
VA examination in April 1998 and a history of eczema or 
psoriasis in June 2005, both examination reports are negative 
for any current manifestations of the disability.  On the 
contrary, he was noted to have no rash on both examinations.  
Similarly, the veteran's post-service treatment records are 
silent for any complaint of or treatment for atropic eczema.  

In essence, the evidence of a current skin condition is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As there is no medical evidence showing that the veteran has 
ever been found to have atropic eczema, service connection 
for this disability is not warranted.  



ORDER

Service connection for bilateral hand pain, to include as due 
to an undiagnosed illness, is denied.

Service connection for atropic eczema is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


